Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to Applicant’s amendments filed 10 February 2021. Claims 1, 7, 8, 14, 15, and 20 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and are under consideration. 

Response to Arguments
Rejection under 35 USC 103 -
Applicant’s arguments, see remarks pages 9-11, filed 10 February 2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. In particular, Applicant’s arguments that none of the prior art discloses the limitations of discrete capacity levels having different logical storage capacities, modifying the logical storage capacities of at least one drive and reassigning the drive from one discrete capacity level to another, and reorganizing the drives within groups based on their logical storage capacities, is persuasive. 
Non-Statutory Double Patenting -
As presently amended, the claims are non-obvious over claims 1-20 of Application No. 16/454,042 and claims 1-20 of Application No. 16/454,029. Accordingly, the non-statutory double patenting rejection has been withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, 
(1) Dedrick, discloses the dynamic adjustment of available logical storage capacity of a storage device  based on observed usage and predetermined service life, (2) Dalmatov teaches arranging SSD devices in RAID groups based on a determined endurance value, (3) Shono discloses the migration of data from storage drives to change the amount of logical storage capacity of the storage drive, and (4) Roberts, teaches moving storage drives between storage tiers based on monitored performance characteristics.
However, they do not teach the combination of monitoring a plurality of drives having a given logical storage capacity, each of the drives organized within a plurality of discrete logical storage capacity levels, based on characteristics of the drives, modifying the logical storage capacity of the drives which so that at least one drive is reassigned from one level to another, and reorganizing the storage drives based on the discrete logical storage capacities, as in independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137